Case: 4:18-cr-00565-CDP-JMB Doc. #: 585 Filed: 10/31/19 Page: 1 of 6 PageID #: 2255



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

  UNITED STATES OF AMERICA,                        )
                                                   )
         Plaintiff,                                )
                                                   )           No. 4:18-CR-565-CDP
  v.                                               )
                                                   )
  DEMETRIUS JOHNSON,                               )
                                                   )
         Defendant.                                )

              DEFENDANT DEMETRIUS JOHNSON’S MOTION TO COMPEL

         Defendant Demetrius Johnson (“Johnson”), by and through undersigned counsel,

  respectfully moves this Court to compel the Government to provide Johnson with access to J.W.’s

  computer so as to allow for forensic analysis and to compel the Government to disclose cell site

  simulator data.

         I.         Relevant Background

         On June 28, 2018, Johnson was initially charged in an indictment with three counts. (Doc.

  1). On August 9, 2018, the Government sought, and the grand jury returned, a superseding

  indictment charging 16 defendants with 18 counts. (Doc. 179). Johnson was charged in four of

  those counts: Counts 1, 2, 3, and 16. (Id.). On July 10, 2019, upon the Government’s motion, Count

  16 was dismissed. (Doc. 472). Johnson has pled not guilty to all counts.

         Count 1 alleges that Johnson knowingly and intentionally conspired to distribute and

  possess, with the intent to distribute, a mixture or substance containing a detectable amount of

  fentanyl, a Schedule II controlled substance, in violation of 21 U.S.C. § 841(a)(1) and 846. (Id.).

         Count 2 alleges that Johnson knowingly and intentionally distributed a mixture or

  substance containing a detectable amount of fentanyl, a Schedule II controlled substance, in
Case: 4:18-cr-00565-CDP-JMB Doc. #: 585 Filed: 10/31/19 Page: 2 of 6 PageID #: 2256



  violation of 21 U.S.C. § 841(a) and that the death of J.W. resulted from the use of such fentanyl

  distributed by Johnson making the offense punishable under 21 U.S.C. § 841(b)(1)(C). (Id.).

           Count 3 alleges that on or about December 3, 2016, Johnson, along with two

  codefendants:

           acting together and with others, known and unknown, did knowingly possess one
           or more firearms in furtherance of the commission of a drug trafficking crime for
           which they may be prosecuted in a court of the United States, to wit: conspiracy to
           distribute and to possess with the intent to distribute narcotics, including but not
           limited to fentanyl, as charged in Count 1 herein, and in the course of such violation,
           caused the death of David Bryant, through the use of one or more firearms. In
           violation of Title 18, United States Code, Sections 2, 924(c)(1)(A), and 924(j). And
           in the course of this violation caused the death of a person through the use of a
           firearm, which killing is murder as defined in Title 18, United States Code, Section
           1111, in that the defendants acting together and with others, with
           malice aforethought, unlawfully killed David Bryant, by shooting him with one or
           more firearms, willfully, deliberately, maliciously, and with premeditation, thereby
           making this offense punishable under Title 18, United States Code, Sections 2 and
           924(j).

  (Id.).

           Discovery disclosed by the Government reveals that there is evidence that J.W.—the

  individual referenced in Count 2 of the superseding indictment who allegedly died from a drug

  overdose—purchased fentanyl off of the so-called “dark web.” As such, Johnson requested that

  the Government provide J.W.’s laptop computer so that a forensic analysis of the computer could

  be performed. To date, the Government has refused to provide such access. Because the

  Government has alleged that fentanyl supplied by Johnson was the but for cause of J.W.’s death,

  evidence that J.W. obtained fentanyl from other sources is exculpatory and directly relevant to this

  case.

           Discovery disclosed by the Government also reveals that a cell site simulator (“CSS”) was

  utilized in this case to determine what phone numbers and cell phones were being utilized by

  Johnson. As such, Johnson requested that the Government provide him with the information and

                                                     2
Case: 4:18-cr-00565-CDP-JMB Doc. #: 585 Filed: 10/31/19 Page: 3 of 6 PageID #: 2257



  data that was collected by the Government through its use of the CSS. The Government has refused

  to provide such information. Johnson also requested very specific information regarding the device

  that was actually utilized—to date, the Government has disclosed no information about the device

  used, how it operates, or whether it was properly maintained or calibrated. Because the

  Government apparently utilized a CSS to identify phones used by Johnson, and used this

  information to seek wiretaps and search warrants, the data collected through use of the CSS is

  directly relevant and material to Johnson’s defense and is, potentially, exculpatory.

         II.     Johnson is Entitled to the Discovery Requested

                 A.      J.W.’s Computer

         Johnson seeks access to J.W.’s computer because information contained on the computer

  is directly relevant to the charges he is facing and is potentially exculpatory. Whether J.W.’s death

  was caused by fentanyl supplied by Johnson is directly at issue in Count 2 of the superseding

  indictment.

         Because information on the computer is relevant and potentially exculpatory with respect

  to Count 2, it is material to preparing Johnson’s defense and is therefore discoverable pursuant to

  Federal Rule of Criminal Procedure 16(a)(1)(E)(i) and Brady v. Maryland, 373 U.S. 83 (1963) and

  its progeny. Specifically, Rule 16(a)(1)(E)(i) provides, in pertinent part, “[u]pon a defendant’s

  request, the government must permit the defendant to inspect and to copy...data...[and] tangible

  objects...if the item is within the government’s possession, custody, or control and...the item is

  material to preparing the defense[.]” And Brady, of course, held, “suppression by the prosecution

  of evidence favorable to an accused upon request violates due process where the evidence is

  material either to guilt or to punishment, irrespective of the good faith or bad faith of the

  prosecution.” Brady, 373 U.S. at 87.



                                                   3
Case: 4:18-cr-00565-CDP-JMB Doc. #: 585 Filed: 10/31/19 Page: 4 of 6 PageID #: 2258



                 B.      CSS Information and Data

         Johnson seeks the information and data acquired by the Government through its use of a

  CSS in its investigation of this case because this information is directly relevant and material to

  preparing Johnson’s defense and is, at least potentially, exculpatory. As such, it is discoverable

  under both Rule 16(a)(1)(E)(i) and Brady and its progeny. Specifically, Rule 16(a)(1)(E)(i)

  provides, in pertinent part, “[u]pon a defendant’s request, the government must permit the

  defendant to inspect and to copy or photograph books, papers, documents, data,...or copies or

  portions of any of these items, if the item is within the government’s possession, custody, or control

  and...the item is material to preparing the defense[.]” And Brady held, “suppression by the

  prosecution of evidence favorable to an accused upon request violates due process where the

  evidence is material either to guilt or to punishment, irrespective of the good faith or bad faith of

  the prosecution.” Brady, 373 U.S. at 87.

         As it stands, the Government is in possession of documents and/or data collected through

  use of a CSS and Johnson has not been permitted any access, at all, to any of it. Johnson has also

  requested very specific information regarding the device that was actually utilized—to date, the

  Government has disclosed absolutely no information about the device actually used, how it

  operates, or whether it was properly maintained or calibrated. This gives Johnson no way of

  ascertaining whether the information and/or data gathered by the device is reliable.

         The information gathered through use of a CSS will allow Johnson to evaluate whether

  certain assertions by the Government are accurate and will potentially assist this Court in

  determining the veracity of the Government’s assertions made in its applications and affidavits in

  support of wiretap authorizations and search warrants. Accordingly, the data and information

  gathered by the Government through its utilization of a CSS is relevant, material to Johnson’s



                                                    4
Case: 4:18-cr-00565-CDP-JMB Doc. #: 585 Filed: 10/31/19 Page: 5 of 6 PageID #: 2259



  defense, and potentially exculpatory and is, therefore, unquestionably discoverable. Johnson is

  also entitled to information regarding the device used, how it operates, and how it was maintained

  and calibrated.1

          III.     Conclusion

          Based on the foregoing, and because the Government has refused to provide Johnson with

  access to J.W.’s computer or the information and/or data gathered by the Government through its

  use of a CSS, Johnson is left with no choice but to raise this matter with this Court and hereby

  seeks an order compelling the Government to permit him access to J.W.’s computer and the

  information generated by the CSS.

                                                      Respectfully submitted,

                                                      Margulis Gelfand, LLC

                                                      /s/ William S. Margulis
                                                      WILLIAM S. MARGULIS, #37625
                                                      JUSTIN K. GELFAND, #62265
                                                      8000 Maryland Ave., Ste. 420
                                                      St. Louis, MO 63105
                                                      Telephone: 314.390.0234
                                                      Facsimile: 314.485.2264
                                                      bill@margulisgelfand.com
                                                      justin@margulisgelfand.com
                                                      ATTORNEYS FOR DEFENDANT JOHNSON




  1
   Johnson reserves the right—once he has received information regarding the CSS device used, its operation, and its
  calibration and/or maintenance—to file a Daubert motion concerning whether the information and/or data gathered
  by the CSS device is sufficiently reliable so as to be admissible.

                                                          5
Case: 4:18-cr-00565-CDP-JMB Doc. #: 585 Filed: 10/31/19 Page: 6 of 6 PageID #: 2260



                                       Certificate of Service

        I hereby certify that the foregoing was filed electronically with the Clerk of the Court to be

  served by operation of the Court’s electronic filing system upon the United States of America.


                                               /s/ William S. Margulis
                                               WILLIAM S. MARGULIS, #37625
                                               JUSTIN K. GELFAND, #62265
                                               8000 Maryland Ave., Ste. 420
                                               St. Louis, MO 63105
                                               Telephone: 314.390.0234
                                               Facsimile: 314.485.2264
                                               bill@margulisgelfand.com
                                               justin@margulisgelfand.com
                                               ATTORNEYS FOR DEFENDANT JOHNSON




                                                  6
